Title: Thomas Jefferson to Joseph Dougherty, 15 August 1813
From: Jefferson, Thomas
To: Dougherty, Joseph


          Dear Joseph Monticello Aug. 15. 13.
          Agreeably to the request in your letter of the 8th I have this day written to mr Saml H. Smith, recommending you to his recollection in the disposal of any suitable office which may be in his gift. when
			 such an one occurs, you will of course bring yourself to his notice. I am sorry
			 your porter business has failed you from the circumstances of the times; as a dependance on one’s own exertions is so
			 much more agreeable that than to be at the will of others. however some of the berths about the public offices are a good enough mainstay, where they give time for some other calling in aid of them. the Merino fever is so
			 entirely spent, that our country people will not even accept of them; preferring those breeds giving most wool to what gives the finest. wishing you success in your application for employment, or whatever else you engage in I subscribe with the assurance of my constant attachment and good will.
          Th:
            Jefferson
        